638 N.W.2d 196 (2002)
Paul TROSSEN, Relator,
v.
CHAMPION INTERNATIONAL, Self-Insured/Sedgwick James of Minn., Respondents.
No. C0-01-1759.
Supreme Court of Minnesota.
January 16, 2002.
DeAnna M. McCashin, Schoep & McCashin, Chtd., Alexandria, for Relators.
Charles E. Lundberg, Todd J. Thun, Bassford, Lockhart, Truesdell & Briggs, P.A., Minneapolis, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 17, 2001, be, and the same is, affirmed without opinion. *197 See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT
James H. Gilbert
Associate Justice